The opinion of the court was delivered by
Gordon, J.
Appellant appeals from a judgment of the superior court of Pierce county adjudging him guilty of the crime of unlawfully using public money in order to make a profit out of the same. The appellant was treasurer of the city of Tacoma, and as such came into possession of large sums of money. The information charges him with receiving and accepting interest upon, a deposit of the city’s money made by him in the Columbia National Panic of Tacoma. The information is similar to the one considered by this court in State v. Boggs, 16 Wash. 113 (17 Pac. 117), and upon the»authority of that case we hold that the demurrer which wras entered below was properly overruled.
*90Numerous errors are assigned by appellant and from bis brief we quote tbe following:
“ Tbis case is almost identical witb tbe case of tbe State v. George W. Boggs, wbicb lias already been argued and decided in tbis court, and tbe assignment of errors is substantially tbe same.”
"We are satisfied witb tbe decision reached in tbat case and deem it unnecessary and unprofitable to review it at tbis time. Tbe only question argued in tbe brief in tbe present case is tbe sufficiency of tbe evidence to sustain a conviction. Tbe information alleges tbat tbe offense was committed “ on or about tbe 15th day of June, 1895, and between tbe first day of May, 1895, and tbe first of August, 1895.”
Tbe proof shows tbat, in addition to bis account witb said bank as city treasurer, tbe appellant also bad a per-sonal account witb tbe bank, and tbat from time to time bis personal account was, under tbe direction of tbe cashier, credited witb different sums, wbicb sums approximated in amount a sum equivalent to interest at five per cent, per annum on tbe average daily balance of bis account as treasurer. It appears from tbe evidence tbat tbe cashier from time to time would enter upon deposit slips, such as are commonly used by bankers, what purported to be a deposit of funds by appellant to bis personal account, and at tbe same time would make out a debit slip charging tbe expense, or profit and loss, account of tbe bank, witb tbe amount so credited to tbe personal account of tbe appellant. These credit and debit slips were, witb a single exception, all made out by tbe cashier in his own bandwriting. In one instance, however, tbe slips were made by Andrus, tbe teller of tbe bank, under tbe express direction of tbe cashier, so tbat it appears from tbe evidence tbat tbe amounts so credited to tbe personal account of tbe appellant were charged to tbe expense, or profit and loss, *91account of the bank, and we think the proof was sufficient to warrant the jury in finding that of the amount so credited to the personal account of appellant no portion was represented by money or other funds actually deposited. The amounts so credited to him were all checked out by the appellant. These various amounts were also entered to. the credit of appellant in his individual pass book, which the evidence shows was usually kept in the cashier’s desk. This pass book was usually balanced once a month, at which time appellant’s checks would be returned to him.
Bearing upon the question of appellant’s knowledge of the transactions already referred to the teller of the bank testified as follows:
. . part of the time Mr. McCauley’s private individual pass book was kept in Mr. Peters’ desk [Mr. Peters was the cashier], and he would go to his desk and Mr. Peters would take out the book and make a credit entry in it, and Mr. McCauley would say, ‘ What month is that for? ’ and Mr. Peters would say a certain month. I don’t remember what month he said to him — and then Mr. Mc-Cauley would say, ‘Have you given me credit for such and such a month,’ naming the month, and Mr. Peters would point to another credit entry and say, ‘ That is for that month,’ and usually Mr. Peters would hand the book to me or the bookkeeper with some debit and credit slips to make entries on the books to correspond with the entries on the pass book.”
Again he testifies:
“ Sometimes he [Peters] would come in and put these slips on the spindle himself, and give the book to the bookkeeper, and I would always look at them to see if they were entered correctly.”
The books of the bank were made up from these debit and credit slips. The case went to the jury upon the evidence introduced by the state.
The appellant complains of different rulings made by *92the court upon the introduction of evidence, all of which have been examined, but only one of which we deem of sufficient importance to warrant particular notice. It is urged that the court erred in admitting the bank books and the testimony of the teller and bookkeeper in reference to the payment of appellant’s checks, the cheeks themselves not being produced or shown by the evidence to have been destroyed. The evidence satisfactorily shows, however, that these checks were returned to the defendant and went into his possession at the different times when his pass book was balanced. They were, therefore, traced into his possession, and the further contention of the appellant, that “it was error on the part of the court to admit secondary evidence until a demand had been made upon the defendant and he had refused, after reasonable notice, to produce such checks,” cannot be sustained for two reasons: (1) It was beyond the power of the court to enforce such a demand for the simple reason that the defendant could not be compelled to furnish evidence against himself; and while upon this question of giving notice to a defendant in a criminal case to produce papers or other exhibits there are conflicting decisions, and it is probably true that a majority of the cases require that such notice be given, we are unwilling to adopt it as an invariable rule. As was said by the supreme court of Indiana in McGinnis v. State, 24 Ind. 500:
“ It is difficult to perceive what benefit could result, either to the state or the defendant, from the giving of such a notice, while to the defendant it is liable to work a positive injury, by producing an unfavorable impression against him, in the minds of the jury, upon his refusal to produce it after notice.”
The rule is thus in Rice on Evidence (vol. 3, p. 45):
“ If the indictment itself alleges that the accused is the custodian of the document needed in evidence or where *93the evidence in the case shoivs it to be in his possession or in that of an accomplice who refuses to produce it on the ground of its criminating tendency, the state is not obliged to give notice to produce.”
(2) "We think it was not indispensable to the introduction of the books that the checks should be produced. As already stated, the proof showed that appellant’s pass book was balanced from time to time with the books of the bank and found to agree with such bank books, and that thereafter the book was returned to appellant, together with the checks. This, we think, was competent proof for the purpose of showing that the charges made upon the books of the bank to the account of the appellant, because of checks drawn by him on his account, were proper and legal charges. It also was competent proof tending to show appellant’s knowledge of the credits made to his personal account.
The evidence in this case has been carefully considered by us and we think it was abundantly sufficient to sustain the verdict of the jury and the judgment of the court entered upon it, and we do not think that there was any prejudicial error committed by the court in the reception of evidence or in its subsequent charge to the jury. It follows that the judgment of conviction must be affirmed.
Scoxx, O. J., and Reavis, Aedebs and Dunbae, JJ., concur.